Per curiam.
1. It appearing that no application for discretionary appeal has been filed, this case must be and hereby is dismissed. Code Ann. § 6-701.1; Godbold v. Godbold, 245 Ga. 121 (263 SE2d 440) (1980).
2. This is the tenth appearance of this case before this court. Previous appearances are detailed in Shepherd v. Shepherd, 244 Ga. 545 (261 SE2d 339) (1979).
We find that this appeal was taken for delay only. The appellee’s motion to tax damages for delay is granted, and the clerk is directed to enter ten percent damages on the judgment of $63,858.84 upon the remittitur. Code Ann. § 6-1801; Cale v. Cale, 244 Ga. 191 (259 SE2d 449) (1979).

All the Justices concur, except Jordan, C. J., Undercoñer and Clarke, JJ., who dissent as to Division 2.

Glenville Haldi, for appellee.